DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
This action is responsive to the preliminary amendments and remarks received 01 July 2021. Claims 61 - 80 are currently pending. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 71 is objected to because of the following informalities: Line 4 of claim 71 recites “cause the performance of the action” which appears to contain a minor informality. The Examiner suggests amending the claim to --cause [[the]] performance of the action-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 76 is objected to because of the following informalities: Lines 6 - 7 of claim 76 recite, in part, “and the one or more features from the image” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggest  extracted features from the image-- in order to maintain consistency with lines 4 - 5 and line 6 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 78 is objected to because of the following informalities: Lines 7 - 8 of claim 78 recite, in part, “and the at least one convolution of the array of values” which appears to contain a minor informality and/or inconsistent claim terminology. The Examiner suggest amending the claim to --and the calculated at least one convolution of the array of values-- in order to maintain consistency with line 6 and line 7 of the claim and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites the limitation "the capture of the image" (emphasis added) in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 61 - 72 and 76 - 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adato et al. U.S. Publication No. 2019/0149725 A1.

-	With regards to claims 61, 79 and 80, Adato et al. disclose a non-transitory computer-readable medium including instructions that when executed by a processor cause the processor to perform (Adato et al., Abstract, Figs. 1 - 3 & 12, Pg. 2 ¶ 0010 - Pg. 3 ¶ 0015, Pg. 6 ¶ 0032 and 0036, Pg. 7 ¶ 0038, Pg. 12 ¶ 0136 - 0137, Pg. 13 ¶ 0141, Pg. 30 ¶ 0244, Pg. 37 ¶ 0279, Pg. 126 ¶ 0837) a method for identifying products from on-shelf sensors and image data, (Adato et al., Figs. 4A, 6A - 7A, 8A, 8B, 10A, 10B, 12, 17 & 21A - 21C, Pg. 1 ¶ 0005 - 0006, Pg. 1 ¶ 0008 - Pg. 2 ¶ 0009, Pg. 2 ¶ 0011 - 0012 and 0014, Pg. 9 ¶ 0121 - 0123, Pg. 10 ¶ 0127, Pg. 11 ¶ 0131, Pg. 14 ¶ 0146 - 0147, Pg. 18 ¶ 0166, Pg. 22 ¶ 0186, Pg. 22 ¶ 0189 - Pg. 23 ¶ 0192, Pg. 23 ¶ 0195, Pg. 24 ¶ 0198, Pg. 26 ¶ 

-	With regards to claim 62, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the one or more products include at least one product not depicted in the image. (Adato, et al., Abstract, Figs. 4A, 6A, 6C, 13B, 30A & 30B, Pg. 1 ¶ 0005, Pg. 2 ¶ 0014, Pg. 12 ¶ 0134, 

-	With regards to claim 63, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the captured data is indicative of a weight of a product among the one or more products. (Adato et al., Pg. 22 ¶ 0190 - Pg. 23 ¶ 0192, Pg. 23 ¶ 0195, Pg. 24 ¶ 0202 - 0203, Pg. 25 ¶ 0211, Pg. 

-	With regards to claim 64, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the captured data is indicative of a pressure caused by a product among the one or more products. (Adato et al., Pg. 22 ¶ 0190 - Pg. 23 ¶ 0192, Pg. 23 ¶ 0195, Pg. 24 ¶ 0202 - 0203, Pg. 25 ¶ 0211, Pg. 26 ¶ 0213 - 0216, Pg. 27 ¶ 0218 - 0219, Pg. 28 ¶ 0226 - 0227, Pg. 88 ¶ 0600 - Pg. 89 ¶ 0604) 

-	With regards to claim 65, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the captured data is indicative of a footprint of a product among the one or more products. (Adato et al., Pg. 22 ¶ 0191 - Pg. 23 ¶ 0192, Pg. 23 ¶ 0195 - Pg. 24 ¶ 0199, Pg. 26 ¶ 0213 - 0216, Pg. 85 ¶ 0585, Pg. 88 ¶ 0600 - Pg. 89 ¶ 0604, Pg. 110 ¶ 0737 [“The data received from the light detectors may be analyzed to detect a product or to identify a product based on the shape of a product placed on the part of the shelf” and “the data received from the pressure sensors may be analyzed to detect a product or to identify a product based on the shape of a product placed on the part of the shelf”]) 

-	With regards to claim 66, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the captured data is indicative of ambient light captured by at least one of the plurality of sensors. (Adato et al., 

-	With regards to claim 67, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the image includes depth information of the at least one of the one or more products. (Adato et al., Pg. 9 ¶ 0121, Pg. 19 ¶ 0171, Pg. 28 ¶ 0229, Pg. 69 ¶ 0477, Pg. 85 ¶ 0585, Pg. 110 ¶ 0736) 

-	With regards to claim 68, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the method further comprises analyzing the captured data and the image to determine a quantity of the one or more products. (Adato et al., Figs. 40B & 42, Pg. 6 ¶ 0033, Pg. 9 ¶ 0123, Pg. 10 ¶ 0127, Pg. 19 ¶ 0171, Pg. 22 ¶ 0186, Pg. 24 ¶ 0197 - 0199, Pg. 26 ¶ 0216 - Pg. 27 ¶ 0219, Pg. 88 ¶ 0600 - Pg. 89 ¶ 0604, Pg. 110 ¶ 0736 - 0737, Pg. 112 ¶ 0750 [“the current inventory determination module 4104 may estimate the current inventory of at least one product type using a combination of image data and data from one or more additional sensors configured to detect a number of products placed on a store shelf (e.g., pressure sensitive pads, light detectors configured to be placed on shelves, etc.). For example, the current inventory determination module 4104 may analyze the data received from the detection elements attached to store shelves as described above, alone or in combination with images captured from the retail store, to estimate current inventory of the at least one product type.”]) 

-	With regards to claim 69, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the method further comprises analyzing the captured data and the image to determine facings of the one or more products. (Adato et al., Pg. 22 ¶ 0189 - Pg. 23 ¶ 0192, Pg. 24 ¶ 0199 - 0200, Pg. 27 ¶ 0218 and 0221, Pg. 86 ¶ 0587 - 0589, Pg. 89 ¶ 0604, Pg. 94 ¶ 0633, Pg. 95 ¶ 0645, Pg. 98 ¶ 0664 - Pg. 99 ¶ 0665, Pg. 118 ¶ 0776 - 0777) 

-	With regards to claim 70, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the method further comprises analyzing the captured data and the image to determine quality of the one or more products. (Adato et al., Fig. 42B, Pg. 24 ¶ 0198 - 0199, Pg. 26 ¶ 0213 - 0216, Pg. 40 ¶ 0299, Pg. 75 ¶ 0508 - 0509 and 0514, Pg. 110 ¶ 0735 - 0738, Pg. 113 ¶ 0752, Pg. 115 ¶ 0761 - 0764) 

-	With regards to claim 71, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the method further comprises: analyzing the captured data and the image to determine an action associated with the retail shelf; (Adato et al., Figs. 14, 22A - 22C, 26, 29, 32A - 35 & 45, Pg. 3 ¶ 0018, Pg. 5 ¶ 0027, Pg. 6 ¶ 0034 - 0035, Pg. 18 ¶ 0166 - 0168, Pg. 21 ¶ 0182, Pg. 24 ¶ 0198 and 0201, Pg. 36 ¶ 0274 - Pg. 37 ¶ 0277, Pg. 40 ¶ 0297 - 0299, Pg. 44 ¶ 0320, Pg. 69 ¶ 0471 - 0474, Pg. 70 ¶ 0480 - 0481, Pg. 75 ¶ 0507 - Pg. 76 ¶ 0518, Pg. 98 ¶ 0663 - 0664, Pg. 112 ¶ 0750 - Pg. 113 ¶ 0752, Pg. 115 ¶ 0761 and 0763 - 0764, Pg. 120 ¶ 0793 - Pg. 121 ¶ 0798) and providing information configured to cause the performance of the action. (Adato et al., Figs. 

-	With regards to claim 72, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the method further comprises: analyzing the captured data to determine a need to capture visual data; (Adato et al., Pg. 18 ¶ 0166 - 0167, Pg. 20 ¶ 0173, Pg. 21 ¶ 0182, Pg. 24 ¶ 0201, Pg. 28 ¶ 0223 - 0229) and in response to the determined need to capture visual data, triggering the capture of the image. (Adato et al., Pg. 18 ¶ 0166 - 0167, Pg. 20 ¶ 0173, Pg. 21 ¶ 0182, Pg. 24 ¶ 0201, Pg. 28 ¶ 0223 - 0229)

-	With regards to claim 76, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein analyzing the captured data and the image to determine the product type of the one or more products comprises: extracting one or more features from the captured data (Adato et al., Fig. 10A, Pg. 1 ¶ 0008 - Pg. 2 ¶ 0011, Pg. 22 ¶ 0190 - Pg. 24 ¶ 0199, Pg. 26 ¶ 0213 - 0216, Pg. 27 ¶ 0219, Pg. 85 ¶ 0584 - 0585, Pg. 88 ¶ 0600 - Pg. 89 ¶ 0604, Pg. 110 ¶ 0737) and one or more features from the image; (Adato et al., Pg. 9 ¶ 0123 - Pg. 10 ¶ 0125, Pg. 10 ¶ 0127, Pg. 11 ¶ 0131, Pg. 13 ¶ 0142, Pg. 22 ¶ 0186, Pg. 24 ¶ 0198, Pg. 31 ¶ 0249 - 0250, Pg. 32 ¶ 0254, Pg. 34 ¶ 0266, Pg. 36 ¶ 0275, Pg. 38 ¶ 0283 and 0287, Pg. 40 ¶ 0299, Pg. 45 ¶ 0324 - 0325, Pg. 47 ¶ 0340, 

-	With regards to claim 77, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein analyzing the captured data and the image to determine the product type of the one or more products comprises: calculating at least one convolution of at least part of the image; (Adato et al., Pg. 10 ¶ 0127, Pg. 22 ¶ 0186, Pg. 24 ¶ 0197 - 0199, Pg. 31 ¶ 0250, Pg. 32 ¶ 0254, Pg. 36 ¶ 0275, Pg. 43 ¶ 0311, Pg. 52 ¶ 0368, Pg. 113 ¶ 0752) and analyzing the calculated at least one convolution of at least part of the image and the captured data to determine the product type of the one or more products. (Adato et al., Pg. 10 ¶ 0127, Pg. 11 ¶ 0131, Pg. 22 ¶ 0186 and 0191, Pg. 23 ¶ 0195 - Pg. 24 ¶ 0199, Pg. 26 ¶ 0213 - 0216, Pg. 31 ¶ 0250, Pg. 32 ¶ 0254, Pg. 36 ¶ 0275, Pg. 40 ¶ 0298 - 0299, Pg. 43 ¶ 0311, Pg. 52 ¶ 0368, Pg. 75 ¶ 0508 - 0509 and 0514, Pg. 85 ¶ 0584 - 0585, Pg. 113 ¶ 0752 [“Consistent with the present disclosure, 

-	With regards to claim 78, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the captured data includes at least an array of values, (Adato et al., Pg. 1 ¶ 0008 - Pg. 2 ¶ 0011, Pg. 22 ¶ 0189 - 0192, Pg. 23 ¶ 0195 - Pg. 24 ¶ 0199, Pg. 24 ¶ 0202 - 0204, Pg. 26 ¶ 0213 - 0216, Pg. 75 ¶ 0508 - 0509 and 0514, Pg. 89 ¶ 0604) and wherein analyzing the captured data and the image to determine the product type of the one or more  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. U.S. Publication No. 2019/0149725 A1 as applied to claim 61 above, and further in view of Davis et al. U.S. Publication No. 2013/0223673 A1.

-	With regards to claim 73, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the method further comprises: analyzing contextual information to determine a plurality of alternative candidate product types; (Adato et al., Figs. 14 & 17, Pg. 10 ¶ 0125, Pg. 33 ¶ 0259, Pg. 34 ¶ 0265 - 0266, Pg. 35 ¶ 0271, Pg. 40 ¶ 0299 - 0300, Pg. 41 ¶ 0302 - 0305, Pg. 46 ¶ 0327, Pg. 47 ¶ 0340) and analyzing the image to select the product type of the one or more products from a plurality of alternative candidate product types. (Adato et al., Figs. 14 & 17, Pg. 2 ¶ 0014, Pg. 32 ¶ 0254, Pg. 33 ¶ 0257 - 0259, Pg. 34 ¶ 0267, Pg. 38 ¶ 0287 - 0288, Pg. 39 ¶ 0291 - 0293, Pg. 41 ¶ 0302 - 0303, Pg. 42 ¶ 0308 - 0309, Pg. 43 ¶ 0312 - 0314, Pg. 45 ¶ 0324, Pg. 48 ¶ 0341 - 0343) Adato et al. appear to fail to explicitly disclose analyzing the captured data to determine a plurality of alternative candidate product types. Pertaining to analogous art, Davis et al. disclose analyzing the captured data to determine a plurality of alternative candidate product types; (Davis et al., Pg. 17 ¶ 0304, Pg. 18 ¶ 0307 - 0313, Pg. 20 ¶ 0333 - Pg. 21 ¶ 0345, Pg. 22 ¶ 0354 - 0358 and 0362 [“outputs from plural such components are provided to a decision module that determines which product identification is most probably correct, giving the 

-	With regards to claim 74, Adato et al. disclose the non-transitory computer-readable medium of claim 61, wherein the method further comprises: analyzing the image to determine a plurality of alternative candidate product types; (Adato et al., Fig. 17, Pg. 2 ¶ 0014, Pg. 32 ¶ 0254, Pg. 33 ¶ 0258 - 0259, Pg. 34 ¶ 0265 - 0267, Pg. 40 ¶ 0299 - Pg. 41 ¶ 0302, Pg. 47 ¶ 0340 [“select a product model subset from among the set of product models based on at least one characteristic of the at least one store shelf determined based on analysis of the received at least one image”]) and selecting the product type of the one or more products from the plurality of alternative candidate product types. (Adato et al., Fig. 17, Pg. 2 ¶ 0014, Pg. 33 ¶ 0258 - 0259, Pg. 34 ¶ 0265, Pg. 34 ¶ 0267 - Pg. 35 ¶ 0269, Pg. 42 ¶ 0308 - 0309, Pg. 43 ¶ 0312, Pg. 45 ¶ 0324, Pg. 47 ¶ 0340 - Pg. 48 ¶ 0343, Pg. 53 ¶ 0374 [“the selected product model subset may be used to attempt to identify the at least one product, and in response to a failure to identify the at least one product using the selected product model subset, it may be determined that the selected product model subset is not applicable to the at least one product, while in response to a successful identification of the at least one product using the selected product model subset, it may be determined that the selected product model subset is applicable to the at least one product”]) Adato et al. appear to fail to explicitly disclose analyzing the captured data to select the product type of the one or more products from the plurality of . 

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. U.S. Publication No. 2019/0149725 A1.

-	With regards to claim 75, Adato et al. disclose, in a first embodiment, the non-transitory computer-readable medium of claim 61, wherein analyzing the captured data and the image to determine the product type of the one or more products comprises: analyzing the image to determine a first product type associated with the one or more products; (Adato et al., Fig. 14, Pg. 2 ¶ 0012, Pg. 9 ¶ 0123 - Pg. 10 ¶ 0125, Pg. 24 ¶ 0198, Pg. 33 ¶ 0257 - 0259, Pg. 34 ¶ 0265, Pg. 38 ¶ 0283 - 0287, Pg. 40 ¶ 0299, Pg. 75 ¶ 0508 - 0509 and 0514, Pg. 85 ¶ 0584 - 0585) analyzing contextual information from other data sources to determine a second product type associated with the one or more products;  (Adato et al., Fig. 14, Pg. 2 ¶ 0012, Pg. 10 ¶ 0125, Pg. 34 ¶ 0265 - 0266, Pg. 35 ¶ 0270 - 0272, Pg. 36 ¶ 0276, Pg. 38 ¶ 0287, Pg. 39 ¶ 0291 - 0294, Pg. 45 ¶ 0325 - Pg. 46 ¶ 0328, Pg. 53 ¶ 0374) and determining the product type of the one or more products based on a comparison of the first and second product types. (Adato et al., Pg. 10 ¶ 0124 - 0125, Pg. 11 ¶ 0131, Pg. 31 ¶ 0249 - 0250, Pg. 33 ¶ 0257 - 0259, Pg. 34 ¶ 0265 - 0266, Pg. 35 ¶ 0270, Pg. 36 ¶ 0276, Pg. the captured data to determine a second product type associated with the one or more products. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergamo U.S. Patent No. 11,087,273; which is directed towards systems and methods for identifying and monitoring items placed on shelves using 
Bogolea et al. U.S. Publication No. 2018/0005035 A1; which is directed towards a method for automatically generating a planogram of shelving structures within a store wherein a plurality of different features extracted from captured images are utilized to identify products positioned on the shelving structures.
Cairl U.S. Publication No. 2020/0211217 A1; which is directed towards a system and method wherein a type of an object placed on a shelf is identified from data provided by a plurality of sensors mounted on a mobile robot and processed through a convolutional neural network. 
Glickman et al. U.S. Publication No. 2010/0045423 A1; which is directed towards systems and methods for determining an inventory condition of objects wherein the inventory condition of the objects is based on recognition of the objects and states thereof using image data captured by one or more cameras and attributes of the objects and their surroundings sensed a sensor subsystem which may include sensors for sensing conditions such as pressure, light, force, strain, magnetic field, capacitive sense, RFID, electric field, motion, acceleration, orientation, position, location, GPS, Radio Frequency triangulation, light triangulation, proximity, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667